       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 1 of 65 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

GOODWATER HOLDINGS LLC,
a Florida limited liability company;
DIGICARE, INC., a Florida profit corporation;
and CLAYVARD LTD., a British Virgin
Islands limited company,

                Plaintiffs,
                                                             Case No.
vs.

DEJ PARTNERS, LLC, a California limited
liability company,

            Defendant.
______________________________________/

                       VERIFIED COMPLAINT FOR DAMAGES AND
                               DECLARATORY RELIEF

        Plaintiffs GOODWATER HOLDINGS LLC, a Florida limited liability company (“GW”),

DIGICARE, INC., a Florida profit corporation (“DigiCare”), and CLAYVARD LTD., a British

Virgin Islands limited company (“Clayvard” and, together with GW and DigiCare, the

“Plaintiffs”), by and through the undersigned legal counsel, file suit against Defendant DEJ

PARTNERS, LLC, a California limited liability company (the “Defendant”), and alleges:

                                  JURISDICTION AND VENUE

        1.      The United States District Court for the Middle District of Florida, Orlando

Division (“Court”) has jurisdiction over the subject matter pursuant to 28 U.S.C. § 1332(a)(3)

because: (i) this case (“Case”) is a civil action where the amount in controversy exceeds Seventy-

Five Thousand and 00/100 Dollars ($75,000.00), exclusive of interest and costs; (ii) GW,

DigiCare, and Clayvard are not citizens of the same state as the Defendant; and (iii) Clayvard is a

citizen or subject of a foreign state.
        Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 2 of 65 PageID 2




        2.      Venue is proper in the Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the transactions, acts, and/or omissions giving rise to the causes of action

asserted herein occurred within the state of Florida.

        3.      This Court has jurisdiction over the Defendant because, in all relevant times, the

Defendant engaged in business activities within the state of Florida and has otherwise purposefully

availed itself of the Court’s jurisdiction.

        4.      Venue is proper in the Court pursuant to Fed. R. Civ. P. 4(k)(1)(A) because the

Defendant is subject to the jurisdiction of a court of general jurisdiction in Florida. Specifically,

the Defendant is subject to the jurisdiction of the Circuit Court of the Ninth Judicial Circuit, in and

for Orange County, Florida because the Defendant engages in continuous and systematic general

business contact with Florida. § 48.193, Fla. Stat. (2019).

                                              PLAINTIFFS

        5.      GW is a Florida limited liability company authorized to transact business in Florida.

GW holds substantial ownership interests in NEOCRUMB, INC. (“NC2”), a Florida profit

corporation, which is the successor entity of NEOCRUMB, LLC, a Florida limited liability

company (“NC1”).

        6.      Clayvard is a multinational holding company which holds substantial ownership

interests in NC2.

        7.      DigiCare is a Florida profit corporation authorized to transact business in Florida.

DigiCare, formerly known as HEALTH CHAIN SOLUTIONS, INC., adopted its current name on

or around August 31, 2018. HEALTH CHAIN SOLUTIONS, LLC, a Florida limited liability

company (“HCS”), converted to HEALTH CHAIN SOLUTIONS, INC. on or around August 31,

2018.




                                                  2
       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 3 of 65 PageID 3




                                          DEFENDANT

       8.      The Defendant is a California limited liability company, and the successor-in-

interest to DEJ FAMILY LIMITED PARTNERSHIP (“DFLP”), a California limited partnership

that converted into the Defendant on or around June 21, 2019.

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       9.      On or around July 26, 2017, HCS entered a loan agreement with DFLP (the “Loan

Agreement”). A true and correct copy of the Loan Agreement is annexed hereto as Exhibit “A”.

       10.     Pursuant to the Loan Agreement, DFLP issued a loan to HCS in the principal sum

of One Hundred Twenty-Five Thousand and 00/100 Dollars ($125,000.00).                    The Loan

Agreement’s maturity date was July 26, 2019. Cf Ex. A at 1, 3 (defining July 26, 2017 as the

“Effective Date” and the “Maturity Date” as “the earliest to occur of . . . the two-year anniversary

of the Effective Date[.]”).

       11.     The Loan Agreement states that HCS would be responsible for “attorneys fees[ ]

incurred in terminating, enforcing . . . or defending the Loan Documents[.]” Ex. A at 2.

       12.     The Loan Agreement was secured by a Pledge Agreement of equal date (“Pledge

Agreement”), which was entered by and among DFLP, GW, Clayvard, and HCS. A true and

correct copy of the Pledge Agreement is annexed hereto as Exhibit “B”.

       13.     Under the Pledge Agreement, GW and Clayvard each pledged Twenty-Five

Thousand (25,000) membership units in NC1 to DFLP as pledged collateral (the “Collateral”);

accordingly, the Collateral included Fifty Thousand (50,000) membership units in NC1.




                                                 3
       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 4 of 65 PageID 4




        14.     Section 14 of the Pledge Agreement provides, in pertinent part, that the Pledge

Agreement “shall be governed by, and construed and enforced in accordance with, the internal

laws in effect in the State of California without giving effect to the principals of conflict of laws[.]”

Ex. B at 9.

        15.     Section 8 of the Pledge Agreement provides the Defendant, as successor-in-interest

to DFLP, certain remedies “[u]pon the occurrence and during the continuation of an Event of

Default (and such Event of Default shall have continued unremedied for a period of 90 days after

[HCS] and [GW/Clayvard] receives written notice from [the Defendant] specifying such failure)”.

Id. at 4. Among the remedies provided for by the Pledge Agreement are the right of the Defendant

to “transfer and register in its name or in the name of its nominee the whole or any part of the

Pledged Collateral”, “sell . . . the Pledged Collateral”, and deduct from the proceeds of sale “all

costs or expenses of any kind (including reasonable attorneys’ fees and disbursements)”. Id.

        16.     While the Pledge Agreement does not define “Default”, the Pledge Agreement’s

stated purpose is to provide “security for the payment and performance of [HCS]’s obligations

under the Loan Agreement”. Id. at 1.

        17.     The Loan Agreement enumerates several events which would constitute an “Event

of Default”, first among them “[t]he failure to pay any installment of principal or interest on the

Loan[.]” Ex. A at 8.

        18.     HCS defaulted on the Loan Agreement by failing to pay all outstanding principal

on the loan by the Loan Agreement’s maturity date.

        19.     On or around October 28, 2019, the Defendant, as successor-in-interest to DFLP,

sent HCS, GW, and Clayvard a letter entitled “Notice of Event of Default; Enforcement of

Remedy” (the “Default Letter”). A true and correct copy of the Default Letter is annexed hereto




                                                   4
       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 5 of 65 PageID 5




as Exhibit “C”. In the Default Letter, the Defendant provided notice it was transferring all the

Collateral into its possession. Ex. C at 2.

        20.     One (1) or more of the Plaintiffs collectively made several requests that the

Defendant dispose of the Collateral in a commercially reasonable manner, apply the proceeds to

the Plaintiffs’ indebtedness to the Defendant, and/or return the surplus from the Collateral’s

disposition. The Defendant repeatedly refused to dispose of the Collateral in a commercially

reasonable manner, refused to apply proceeds of the Collateral’s disposition to the Plaintiffs’

indebtedness, and asserted that interest would continue to accrue even after the Defendant took

possession of the Collateral.

        21.     On or around October 13, 2020, GW and Clayvard sent the Defendant an

authenticated demand for proceeds from the Defendant’s disposition of the Collateral (the

“Authenticated Demand”). A true and correct copy of the Authenticated Demand is annexed

hereto as Exhibit “D”.

                                        COUNT I
                                   DECLARATORY RELIEF

        22.     The Plaintiffs incorporate and re-allege paragraphs 1 through 19 above as if fully

set forth hereinafter.

        23.     The Collateral is worth approximately Four Hundred Forty Thousand and 00/100

Dollars ($440,000.00), whereas the Plaintiffs’ outstanding obligations to the Defendant

collectively total less than One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00). The

Defendant, despite knowing the Collateral’s value well exceeded the Plaintiffs’ indebtedness to

the Defendant, took possession of all the Collateral.




                                                 5
       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 6 of 65 PageID 6




        24.     California Commercial Code Section 9610(b) provides, in pertinent part, that

“[e]very aspect of a disposition of collateral, including the method, manner, time, place, and other

terms, must be commercially reasonable.”         Cal. Com. Code § 9610(b) (2020); see also §

679.610(2), Fla. Stat. (2019) (“[e]very aspect of a disposition of collateral . . . must be

commercially reasonable.”). The Plaintiffs cannot—and could not—waive or otherwise modify

California Commercial Code Section 9610(b)’s protections. California Commercial Code Section

9602 states, in pertinent part, that “the debtor or obligor may not waive or vary the rules stated in

. . . . Subdivision (f) of Section 9615[.]” Cal. Com. Code § 9602 (2020); see also § 679.602, Fla.

Stat. (2019) (preventing waiver or variance of the rules stated in Fla. Stat. § 679.610(2)).

        25.     California Commercial Code Section 9615(a) provides requirements for a

commercially reasonable disposition; specifically, it establishes a fixed order in which “[a] secured

party shall apply or pay over for application the cash proceeds of disposition”. Cal. Com. Code §

9615(a) (2019); see also § 679.608, Fla. Stat. (2019) (providing that “ [a] secured party shall apply

or pay over for application the cash proceeds of collection or enforcement under s. 679.607 in the

following order . . . ”).

        26.     The secured creditor must first apply the cash proceeds from the Collateral’s

disposition to the reasonable costs and expenses incurred by the secured creditor, including, “to

the extent provided for by agreement and not prohibited by law, reasonable attorney’s fees and

legal expenses.” Cal. Com. Code § 9615(a)(1) (2019); see also § 679.608(1)(a)(1), Fla. Stat.

(applying functionally the same standard).




                                                 6
       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 7 of 65 PageID 7




        27.     Next, the secured creditor must apply the cash proceeds from the Collateral’s

disposition to “[t]he satisfaction of obligations secured by the security interest . . . under which the

disposition is made.” Cal. Com. Code § 9615(a)(2) (2019); see also § 679.608(1)(a)(2), Fla. Stat.

(applying functionally the same standard).

        28.     After that, the secured creditor—to the extent the collateral is not subject to

consignment—must apply the remainder of the cash proceeds from the Collateral’s disposition to

“the satisfaction of obligations secured by any subordinate security interest in . . . the collateral”,

but only if “the secured party receives from the holder of the subordinate security interest . . . an

authenticated demand for proceeds or notice of the levy of attachment or execution before

distribution of the proceeds is completed.” Cal. Com. Code § 9615(a)(3) (2020); see also §

679.608(1)(a)(2), Fla. Stat. (applying functionally the same standard).

        29.     Once the secured party has applied the proceeds of distribution in accordance with

California Commercial Code Section 9615(a), California Commercial Code Section 9615(d)(1)

states that “unless [Cal. Com. Code § 9615(a)(4)] requires the secured party to apply or pay over

cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus”.

Cal. Com. Code § 9615(d)(1) (2020); see also § 679.608(d), Fla. Stat. (2019) (“A secured party

shall account to and pay a debtor for any surplus[.]”). The Plaintiffs cannot—and could not—

waive the Defendant’s obligations under California Commercial Code Section 9615(d). See Cal.

Com. Code § 9602(5) (stating a debtor or obligor may not waive the requirements set forth in

“subdivision (d) of Section 9615 to the extent that [it] require[s] accounting for or payment of

surplus proceeds of collateral.”); see also § 679.602, Fla. Stat. (2019) (preventing waiver or

variance of the rules stated in Fla. Stat. § 679.608(d)).




                                                   7
       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 8 of 65 PageID 8




       30.     California Commercial Code Section 9615(f) provides, in pertinent part, as follows:

               “[t]he surplus or deficiency following a disposition is calculated
               based on the amount of proceeds that would have been realized in a
               disposition complying with this chapter to a transferee other than the
               secured party, a person related to the secured party, or a secondary
               obligor if . . . . [t]he transferee in the disposition is the secured party,
               a person related to the secured party, or a secondary obligor . . . [and
               the] amount of proceeds of the disposition is significantly below the
               range of proceeds that a complying disposition to a person other than
               the secured party, a person related to the secured party, or a
               secondary obligor would have brought.”

Cal. Com. Code § 9615(f) (2020); see also § 679.615(6), Fla. Stat. (2019) (providing an identical

standard).

       31.     The Defendant’s failure to sell the Collateral for cash does not excuse the

Defendant’s obligation to apply or pay over noncash proceeds from the Collateral’s disposition.

A secured party must “apply or pay over for application noncash proceeds of disposition . . . [if]

the failure to do so would be commercially unreasonable.” Cal. Com. Code § 9615(c) (2020); see

also § 679.608(3)(c), Fla. Stat. (2019) (providing an identical standard). Any such noncash

disposition would also need to occur “in a commercially reasonable manner.” Id.

       32.     The Defendant has held the Collateral for almost One (1) year, has repeatedly

refused to dispose of the Collateral, and has indicated that it would only dispose of the Collateral

on commercially unreasonable terms, including the accrual and collection of interest after the

Defendant took possession of the Collateral. The Defendant failed to dispose of the Collateral

upon commercially reasonable terms when, inter alia, it: (i) repeatedly refused to do so; and (ii)

threatened to dispose of the Collateral in a commercially unreasonable manner.

       33.     California Commercial Code Division 9, Cal. Com. Code § 9101 et seq., offers a

variety of remedies if a party violates, or fails to abide by, its provisions. California Commercial

Code Section 9625(b) provides, in pertinent part, that “a person is liable for damages in the amount



                                                    8
       Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 9 of 65 PageID 9




of any loss caused by a failure to comply with this division.” Cal. Com. Code § 9625(b) (2020);

see also § 679.625(2), Fla. Stat. (2019) (providing similar relief).

       34.        California Commercial Code Section 9625(c) provides California Commercial

Code Section 9625(b)’s relief to “a person that, at the time of the failure, was a debtor, was an

obligor, or held a security interest in or other lien on the collateral”. Cal. Com. Code § 9625(c)

(2020); see also § 679.625(3)(a), Fla. Stat. (2019) (providing similar relief).

       35.        Each of the Plaintiffs are debtors, obligors, and/or hold a security interest in or other

lien on the Collateral, and have been or done so at all relevant times the Defendant failed to comply

with California Commercial Code Division 9, Cal. Com. Code § 9101 et seq.

       36.        California Commercial Code Section 9626 governs “action[s] arising from a

transaction . . . in which the amount of a deficiency or surplus is in issue[.]” Cal. Com. Code §

9626(a) (2020); see also § 679.626, Fla. Stat. (2019) (governing functionally identical actions).

       37.        California Commercial Code Section 9626(a)(2) states that “[i]f the secured party’s

compliance is placed in issue, the secured party has the burden of establishing that the collection,

enforcement, disposition, or acceptance was conducted in accordance with this chapter.” Id. If

the secured party “fails to prove that the collection, enforcement, disposition, or acceptance was

conducted in accordance with the provisions of this chapter relating to collection, enforcement,

disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is

limited[.]” Id.

       38.        Specifically, a debtor or secondary obligor’s liability for a deficiency is limited “to

an amount by which the sum of the secured obligation, expenses, and attorney’s fees exceeds the

greater of either of”: (i) the proceeds collected, enforced, disposed, or accepted; or (ii) the amount




                                                     9
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 10 of 65 PageID 10




that would have been realized if the secured party proceeded in accordance with the California

Commercial Code’s terms. Id.

       39.     The Defendant’s failure to dispose of the Collateral upon commercially reasonable

terms has resulted in harm to the Plaintiffs. The Plaintiffs have suffered harm because the

Defendant disposed of the Collateral in a commercially unreasonable fashion.

       40.     GW and Clayvard—which invest in companies in their ordinary course of

business—suffered damages from the Defendant’s failure to dispose of the Collateral upon

commercially reasonable terms. GW and Clayvard could have: (i) invested cash proceeds from

the Collateral’s disposition, or (ii) sold noncash proceeds from the Collateral’s disposition, and

invested the money earned therefrom.           Additionally, disposition of the Collateral upon

commercially reasonable terms would have paid off any debts GW and Clayvard owed to the

Defendant.

       41.     Digi suffered damages because the Defendant failed to dispose of the Collateral on

commercially reasonable terms, which would have paid off any debts Digi owed to the Defendant.

Additionally, Digi would have benefitted from a surplus if the Defendant disposed of the Collateral

upon commercially reasonable terms, and would have been able to invest that surplus. Further,

the Defendant’s failure to dispose of the Collateral upon commercially reasonable terms made it

more difficult for Digi to borrow money or raise capital, as it would be required to disclose

indebtedness that would otherwise not exist.

       42.     The Plaintiffs are entitled to have their liability to the Defendant limited to Zero

and 00/100 Dollars ($0.00), because the sum of the secured obligation, expenses, and attorney’s

fees GW owed the Defendant does not exceed the amount the Defendant would have realized if

the Defendant had proceeded in accordance with the California Commercial Code’s terms.




                                                 10
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 11 of 65 PageID 11




Additionally, GW and Clayvard are entitled to proceeds and/or surplus from the Collateral’s

disposition, and Digi is entitled to surplus from the Collateral’s disposition.

        WHEREFORE, the Plaintiffs respectfully pray: (i) for a declaration that the Plaintiffs

liability to the Defendant totals Zero and 00/100 Dollars ($0.00); (ii) for a declaration GW and

Clayvard are entitled to commercially reasonable proceeds and/or surplus from the Collateral’s

disposition; (iii) for a declaration Digi is entitled to commercially reasonable surplus from the

Collateral’s disposition; (iv) for entry of judgment awarding the Plaintiffs Five Hundred Ten

Thousand Four Hundred and 00/100 Dollars ($510,400.00), together with the Plaintiffs’ costs and

reasonable attorneys’ fees arising from this action, and postjudgment interest accruing at the

statutory rate; and (v) for such other and further relief as the Court deems just and proper.

                                      COUNT II
                             ACCOUNTING FOR COLLATERAL

        43.     The Plaintiffs incorporate and re-allege paragraphs 1 through 19 above as if fully

set forth hereinafter.

        44.     The Collateral is worth approximately Four Hundred Forty Thousand and 00/100

Dollars ($440,000.00), whereas the Plaintiffs’ outstanding obligations to the Defendant

collectively total less than One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00). The

Defendant, despite knowing the Collateral’s value well exceeded the Plaintiffs’ indebtedness to

the Defendant, took possession of all the Collateral.

        45.     California Commercial Code Section 9608 provides, in pertinent part, that “[i]f a

security interest or agricultural lien secures payment or performance of an obligation . . . . [the]

secured party shall account to and pay a debtor for any surplus.” Cal. Com. Code § 9608 (2020);

see also § 679.608, Fla. Stat. (2019) (“If a security interest or agricultural lien secures payment or




                                                 11
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 12 of 65 PageID 12




performance of an obligation . . . . [the] secured party shall account to and pay a debtor for any

surplus[.]”).

        46.     Additionally, California Commercial Code Section 9615(d)(1) states that “unless

[Cal. Com. Code § 9615(a)(4)] requires the secured party to apply or pay over cash proceeds to a

consignor, the secured party shall account to and pay a debtor for any surplus”. Cal. Com. Code

§ 9615(d)(1) (2020); see also § 679.608(d), Fla. Stat. (2019) (“A secured party shall account to

and pay a debtor for any surplus[.]”).        The Plaintiffs cannot—and could not—waive the

Defendant’s obligations under California Commercial Code Section 9615(d). See Cal. Com. Code

§ 9602(5) (stating a debtor or obligor may not waive the requirements set forth in “subdivision

(d) of Section 9615 to the extent that [it] require[s] accounting for or payment of surplus proceeds

of collateral.”); see also § 679.602, Fla. Stat. (2019) (preventing waiver or variance of the rules

stated in Fla. Stat. § 679.608(d)).

        47.     The Plaintiffs seek for the Defendant to account to the Plaintiffs for any surplus.

        WHEREFORE, the Plaintiffs respectfully pray: (i) for an accounting; (ii) for entry of

judgment on Count II awarding the Plaintiffs costs and reasonable attorneys’ fees arising from this

action; and (iii) for such other and further relief as the Court deems just and proper.

                                        COUNT III
                         FAILURE TO DISPOSE OF COLLATERAL IN A
                          COMMERCIALLY REASONABLE MANNER

        48.     The Plaintiffs incorporate and re-allege paragraphs 1 through 19 above as if fully

set forth hereinafter.

        49.     The Collateral is worth approximately Four Hundred Forty Thousand and 00/100

Dollars ($440,000.00), whereas the Plaintiffs’ outstanding obligations to the Defendant

collectively total less than One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00).




                                                 12
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 13 of 65 PageID 13




        50.     The Defendant, despite knowing the Collateral’s value well exceeded the Plaintiffs’

indebtedness to the Defendant, took possession of all the Collateral. Thereafter, the Defendant

failed to dispose of the Collateral in a commercially reasonable manner by refusing, for almost

One (1) year, to either: (i) return the Collateral to the extent its value exceeded the Plaintiffs’

indebtedness to the Defendant; or (ii) sell the Collateral, apply the proceeds to pay off the

Plaintiffs’ indebtedness to the Defendant, and pay the surplus from the Collateral’s disposition to

One (1) or more of the Plaintiffs.

        51.     California Commercial Code Section 9610(b) provides, in pertinent part, that

“[e]very aspect of a disposition of collateral, including the method, manner, time, place, and other

terms, must be commercially reasonable.”         Cal. Com. Code § 9610(b) (2020); see also §

679.610(2), Fla. Stat. (2019) (“[e]very aspect of a disposition of collateral . . . must be

commercially reasonable.”). The Plaintiffs cannot—and could not—waive or otherwise modify

California Commercial Code Section 9610(b)’s protections. California Commercial Code Section

9602 states, in pertinent part, that “the debtor or obligor may not waive or vary the rules stated in

. . . . Subdivision (f) of Section 9615[.]” Cal. Com. Code § 9602 (2020); see also § 679.602, Fla.

Stat. (2019) (preventing waiver or variance of the rules stated in Fla. Stat. § 679.610(2)).

        52.     California Commercial Code Section 9615(a) provides requirements for a

commercially reasonable disposition; specifically, it establishes a fixed order in which “[a] secured

party shall apply or pay over for application the cash proceeds of disposition”. Cal. Com. Code §

9615(a) (2019); see also § 679.608, Fla. Stat. (2019) (providing that “ [a] secured party shall apply

or pay over for application the cash proceeds of collection or enforcement under s. 679.607 in the

following order . . . ”).




                                                 13
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 14 of 65 PageID 14




        53.     To comply with California Commercial Code Section 9615(a), the secured creditor

must first apply the cash proceeds from the collateral’s disposition to the reasonable costs and

expenses incurred by the secured creditor, including, “to the extent provided for by agreement and

not prohibited by law, reasonable attorney’s fees and legal expenses.” Cal. Com. Code §

9615(a)(1) (2019); see also § 679.608(1)(a)(1), Fla. Stat. (applying functionally the same

standard).

        54.     Next, the secured creditor must apply the cash proceeds from the Collateral’s

disposition to “[t]he satisfaction of obligations secured by the security interest . . . under which the

disposition is made.” Cal. Com. Code § 9615(a)(2) (2019); see also § 679.608(1)(a)(2), Fla. Stat.

(applying functionally the same standard).

        55.     After that, the secured creditor—to the extent the collateral is not subject to

consignment—must apply the remainder of the cash proceeds from the Collateral’s disposition to

“the satisfaction of obligations secured by any subordinate security interest in . . . the collateral”,

but only if “the secured party receives from the holder of the subordinate security interest . . . an

authenticated demand for proceeds or notice of the levy of attachment or execution before

distribution of the proceeds is completed.” Cal. Com. Code § 9615(a)(3) (2020); see also §

679.608(1)(a)(2), Fla. Stat. (applying functionally the same standard).

        56.     Once the secured party has applied the proceeds of distribution in accordance with

California Commercial Code Section 9615(a), California Commercial Code Section 9615(d)(1)

states that “unless [Cal. Com. Code § 9615(a)(4)] requires the secured party to apply or pay over

cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus”.

Cal. Com. Code § 9615(d)(1) (2020); see also § 679.608(d), Fla. Stat. (2019) (“A secured party

shall account to and pay a debtor for any surplus[.]”). The Plaintiffs cannot—and could not—




                                                  14
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 15 of 65 PageID 15




waive the Defendant’s obligations under California Commercial Code Section 9615(d). See Cal.

Com. Code § 9602(5) (stating a debtor or obligor may not waive the requirements set forth in

“subdivision (d) of Section 9615 to the extent that [it] require[s] accounting for or payment of

surplus proceeds of collateral.”); see also § 679.602, Fla. Stat. (2019) (preventing waiver or

variance of the rules stated in Fla. Stat. § 679.608(d)).

       57.     The Defendant’s failure to sell the Collateral for cash does not excuse the

Defendant’s obligation to apply or pay over noncash proceeds from the Collateral’s disposition.

A secured party must “apply or pay over for application noncash proceeds of disposition . . . [if]

the failure to do so would be commercially unreasonable.” Cal. Com. Code § 9615(c) (2020); see

also § 679.608(3)(c), Fla. Stat. (2019) (providing an identical standard). Any such noncash

disposition would also need to occur “in a commercially reasonable manner.” Id.

       58.     California Commercial Code Section 9615(f) provides, in pertinent part, as follows:

               “[t]he surplus or deficiency following a disposition is calculated
               based on the amount of proceeds that would have been realized in a
               disposition complying with this chapter to a transferee other than the
               secured party, a person related to the secured party, or a secondary
               obligor if . . . . [t]he transferee in the disposition is the secured party,
               a person related to the secured party, or a secondary obligor . . . [and
               the] amount of proceeds of the disposition is significantly below the
               range of proceeds that a complying disposition to a person other than
               the secured party, a person related to the secured party, or a
               secondary obligor would have brought.”

Cal. Com. Code § 9615(f) (2020); see also § 679.615(6), Fla. Stat. (2019) (providing an identical

standard).

       59.     The Defendant has held the Collateral for almost One (1) year, has repeatedly

refused to dispose of the Collateral, and has indicated that it would only dispose of the Collateral

on commercially unreasonable terms, including the accrual and collection of interest after the

Defendant took possession of the Collateral. The Defendant failed to dispose of the Collateral



                                                   15
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 16 of 65 PageID 16




upon commercially reasonable terms when it: (i) repeatedly refused to do so; and (ii) threatened to

dispose of the Collateral in a commercially unreasonable manner.

       60.     California Commercial Code Division 9, Cal. Com. Code § 9101 et seq., offers a

variety of remedies if a party violates, or fails to abide by, its provisions. California Commercial

Code Section 9625(b) provides, in pertinent part, that “a person is liable for damages in the amount

of any loss caused by a failure to comply with this division.” Cal. Com. Code § 9625(b) (2020);

see also § 679.625(2), Fla. Stat. (2019) (providing similar relief).

       61.     California Commercial Code Section 9625(c) provides California Commercial

Code Section 9625(b)’s relief to “a person that, at the time of the failure, was a debtor, was an

obligor, or held a security interest in or other lien on the collateral”. Cal. Com. Code § 9625(c)

(2020); see also § 679.625(3)(a), Fla. Stat. (2019) (providing similar relief).

       62.     Each of the Plaintiffs are debtors, obligors, and/or hold a security interest in or other

lien on the Collateral, and have been or done so at all relevant times the Defendant failed to comply

with California Commercial Code Division 9, Cal. Com. Code § 9101 et seq.

       63.     California Commercial Code Section 9626 governs “action[s] arising from a

transaction . . . in which the amount of a deficiency or surplus is in issue[.]” Cal. Com. Code §

9626(a) (2020); see also § 679.626, Fla. Stat. (2019) (governing functionally identical actions).

       64.     California Commercial Code Section 9626(a)(2) states that “[i]f the secured party’s

compliance is placed in issue, the secured party has the burden of establishing that the collection,

enforcement, disposition, or acceptance was conducted in accordance with this chapter.” Id. If

the secured party “fails to prove that the collection, enforcement, disposition, or acceptance was

conducted in accordance with the provisions of this chapter relating to collection, enforcement,




                                                  16
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 17 of 65 PageID 17




disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is

limited[.]” Id.

       65.        Specifically, the debtor or secondary obligor’s liability for a deficiency is limited

“to an amount by which the sum of the secured obligation, expenses, and attorney’s fees exceeds

the greater of either of”: (i) the proceeds collected, enforced, disposed, or accepted; or (ii) the

amount that would have been realized if the secured party proceeded in accordance with the

California Commercial Code’s terms. Id.

       66.        GW and Clayvard—which invest in companies in their ordinary course of

business—suffered damages from the Defendant’s failure to dispose of the Collateral upon

commercially reasonable terms. GW and Clayvard could have: (i) invested cash proceeds from

the Collateral’s disposition, or (ii) sold noncash proceeds from the Collateral’s disposition, and

invested the money earned therefrom.             Additionally, disposition of the Collateral upon

commercially reasonable terms would have paid off any debts GW and Clayvard owed to the

Defendant.

       67.        Digi suffered damages because the Defendant failed to dispose of the Collateral on

commercially reasonable terms, which would have paid off any debts Digi owed to the Defendant.

Additionally, Digi would have benefitted from a surplus if the Defendant disposed of the Collateral

upon commercially reasonable terms, and would have been able to invest that surplus. Further,

the Defendant’s failure to dispose of the Collateral upon commercially reasonable terms made it

more difficult for Digi to borrow money or raise capital, as it would be required to disclose

indebtedness that would otherwise not exist.




                                                   17
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 18 of 65 PageID 18




        68.     The Defendant’s enforcement and disposition of the Collateral was not conducted

in accordance with the California Commercial Code’s terms and, accordingly, the Plaintiffs are

entitled to compensation.

        WHEREFORE, the Plaintiffs respectfully pray: (i) for entry of judgment on Count III

awarding the Plaintiffs Five Hundred Ten Thousand Four Hundred and 00/100 Dollars

($510,400.00), together with costs and reasonable attorneys’ fees arising from this action, and

postjudgment interest accruing at the statutory rate; and (ii) for such other and further relief as the

Court deems just and proper.

                                     COUNT IV
                         BAD FAITH UPON PLEDGE AGREEMENT

        69.     The Plaintiffs incorporate and re-allege paragraphs 1 through 19 above as if fully

set forth hereinafter.

        70.     The Collateral is worth approximately Four Hundred Forty Thousand and 00/100

Dollars ($440,000.00), whereas the Plaintiffs’ outstanding obligations to the Defendant

collectively total less than One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00). The

Defendant, despite knowing the Collateral’s value well exceeded the Plaintiffs’ indebtedness to

the Defendant, took possession of all the Collateral. Thereafter, the Defendant failed to dispose of

the Collateral in a commercially reasonable manner by refusing, for almost One (1) year, to either:

(i) return the Collateral to the extent its value exceeded the Plaintiffs’ indebtedness to the

Defendant; or (ii) sell the Collateral, apply the proceeds to pay off the Plaintiffs’ indebtedness to

the Defendant, and pay the surplus from the Collateral’s disposition to One (1) or more of the

Plaintiffs.




                                                  18
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 19 of 65 PageID 19




        71.     As previously noted, the Pledge Agreement contains a provision requiring that it be

governed by, and construed in accordance with California law, without giving effect to principles

of conflict of laws.

        72.     California Commercial Code Section 9610(b) provides, in pertinent part, that

“[e]very aspect of a disposition of collateral, including the method, manner, time, place, and other

terms, must be commercially reasonable.”          Cal. Com. Code § 9610(b) (2020); see also §

679.610(2), Fla. Stat. (2019) (“[e]very aspect of a disposition of collateral . . . must be

commercially reasonable.”). The Plaintiffs cannot—and could not—waive or otherwise modify

California Commercial Code Section 9610(b)’s protections. California Commercial Code Section

9602 states, in pertinent part, that “the debtor or obligor may not waive or vary the rules stated in

. . . . Subdivision (f) of Section 9615[.]” Cal. Com. Code § 9602 (2020); see also § 679.602, Fla.

Stat. (2019) (preventing waiver or variance of the rules stated in Fla. Stat. § 679.610(2)).

        73.     The Defendant acted in bad faith upon the Pledge Agreement by: (i) refusing to

dispose of the collateral in a commercially reasonable fashion; (ii) failing to apply proceeds from

the Collateral’s disposition to pay off the Plaintiffs’ indebtedness to the Defendant; and (iii) failing

to return to the Plaintiffs the surplus resulting from the Collateral’s disposition.

        74.     GW and Clayvard—which invest in companies in their ordinary course of

business—suffered damages from the Defendant’s bad faith upon the Pledge Agreement. If the

Defendant had acted in good faith upon the Pledge Agreement, it would have disposed of the

Collateral upon commercially reasonable terms. GW and Clayvard, in turn, could have: (i)

invested cash proceeds from the Collateral’s disposition, or (ii) sold noncash proceeds from the

Collateral’s disposition, and invested the money earned therefrom. Additionally, the commercially

reasonable disposition would have paid off any debts GW and Clayvard owed to the Defendant.




                                                  19
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 20 of 65 PageID 20




       75.     Digi suffered damages as a result of the Defendant’s bad faith upon the Pledge

Agreement. If the Defendant had not acted in bad faith upon the Pledge Agreement, it would have

disposed of the Collateral on commercially reasonable terms, which would have paid off any debts

Digi owed to the Defendant. Additionally, Digi would have benefitted from a surplus, and would

have been able to invest that surplus. Further, the Defendant’s bad faith upon the Pledge

Agreement made it more difficult for Digi to borrow money or raise capital, as Digi would be

required to disclose indebtedness that would otherwise not exist.

       76.     California Civil Code Section 1717(a) provides, in pertinent part, as follows:

               “In any action on a contract, where the contract specifically provides
               that attorney’s fees and costs, which are incurred to enforce that
               contract, shall be awarded either to one of the parties or to the
               prevailing party, then the party who is determined to be the party
               prevailing on the contract, whether he or she is the party specified
               in the contract or not, shall be entitled to reasonable attorney's fees
               in addition to other costs. Where a contract provides for attorneys
               fees, as set forth above, that provision shall be construed as applying
               to the entire contract, unless each party was represented by counsel
               in the negotiation and execution of the contract, and the fact of that
               representation is specified in the contract.”

Cal. Civ. Code § 1717(a) (2020) (emphasis added).

       77.     Section 8 of the Pledge Agreement awards the Defendant “all costs or expenses of

any kind (including reasonable attorneys’ fees and disbursements)” in the event GW, Clayvard,

and/or DigiCare default on the Agreement. Ex. B at 4. The Pledge Agreement does not specify

that each party to the Pledge Agreement was represented by counsel in the negotiation thereof.

Given the foregoing, the Plaintiffs—in addition to being entitled to other and further relief—are

entitled to reasonable attorneys’ fees incurred in bringing this action.

       WHEREFORE, the Plaintiffs respectfully pray: (i) for entry of judgment on Count IV

awarding the Plaintiffs Five Hundred Ten Thousand Four Hundred and 00/100 Dollars

($510,400.00), together with costs and reasonable attorneys’ fees arising from this action, and


                                                 20
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 21 of 65 PageID 21




postjudgment interest accruing at the statutory rate; and (ii) for such other and further relief as the

Court deems just and proper.

                                       COUNT V
                           BAD FAITH UPON LOAN AGREEMENT

        78.     The Plaintiffs incorporate and re-allege paragraphs 1 through 19 above as if fully

set forth hereinafter.

        79.     The Collateral is worth approximately Four Hundred Forty Thousand and 00/100

Dollars ($440,000.00), whereas the Plaintiffs’ outstanding obligations to the Defendant

collectively total less than One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00). The

Defendant, despite knowing the Collateral’s value well exceeded the Plaintiffs’ indebtedness to

the Defendant, took possession of all the Collateral. Thereafter, the Defendant failed to dispose of

the Collateral in a commercially reasonable manner by refusing, for almost One (1) year, to either:

(i) return the Collateral to the extent its value exceeded the Plaintiffs’ indebtedness to the

Defendant; or (ii) sell the Collateral, apply the proceeds to pay off the Plaintiffs’ indebtedness to

the Defendant, and pay the surplus from the Collateral’s disposition to One (1) or more of the

Plaintiffs.

        80.     Unlike the Pledge Agreement, the Loan Agreement does not contain a provision

requiring that it be governed by, and construed in accordance with California law, without giving

effect to principles of conflict of laws.

        81.     Both California and Florida require that disposition of collateral, including the

method, manner, time, place, and other terms, be commercially reasonable. See Cal. Com. Code

§ 9610(b) (2020) and § 679.610(2), Fla. Stat. (2019) (“[e]very aspect of a disposition of collateral

. . . must be commercially reasonable.”). Both California and Florida prevent the Plaintiffs from

waiving or modifying commercial reasonability as to the Collateral’s disposition. California



                                                  21
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 22 of 65 PageID 22




Commercial Code Section 9602 states, in pertinent part, that “the debtor or obligor may not waive

or vary the rules stated in . . . . Subdivision (f) of Section 9615[.]” Cal. Com. Code § 9602 (2020);

see also § 679.602, Fla. Stat. (2019) (preventing waiver or variance of the rules stated in Fla. Stat.

§ 679.610(2)).

        82.      The Defendant acted in bad faith upon the Loan Agreement by: (i) refusing to

dispose of the Collateral in a commercially reasonable fashion; (ii) failing to apply proceeds from

the Collateral’s disposition to pay off the Plaintiffs’ indebtedness to the Defendant; and (iii) failing

to return to the Plaintiffs the surplus resulting from the Collateral’s disposition.

        83.      GW and Clayvard—which invest in companies in their ordinary course of

business—suffered damages from the Defendant’s bad faith upon the Loan Agreement. If the

Defendant had acted in good faith upon the Loan Agreement, it would have disposed of the

Collateral upon commercially reasonable terms. GW and Clayvard, in turn, could have: (i)

invested cash proceeds from the Collateral’s disposition, or (ii) sold noncash proceeds from the

Collateral’s disposition, and invested the money earned therefrom. Additionally, the commercially

reasonable disposition would have paid off any debts GW and Clayvard owed to the Defendant.

        84.      Digi suffered damages as a result of the Defendant’s bad faith upon the Loan

Agreement. If the Defendant had not acted in bad faith upon the Loan Agreement, it would have

disposed of the Collateral on commercially reasonable terms, which would have paid off any debts

Digi owed to the Defendant. Additionally, Digi would have benefitted from a surplus, and would

have been able to invest that surplus. Further, the Defendant’s bad faith upon the Loan Agreement

made it more difficult for Digi to borrow money or raise capital, as Digi would be required to

disclose indebtedness that would otherwise not exist.




                                                  22
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 23 of 65 PageID 23




          85.   As previously noted, the Loan Agreement states that HCS would be responsible for

“attorneys fees[ ] incurred in terminating, enforcing . . . or defending the Loan Documents[.]” Ex.

A at 2.

          86.   Under both Florida and California law, if “a contract contains a provision allowing

attorney’s fees to a party . . . required to take any action to enforce the contract, the court may also

allow reasonable attorney’s fees to the other party when that party prevails[.]” § 57.105(7), Fla.

Stat. (2019); see also Cal. Civ. Code § 1717(a) (2020) (providing, inter alia, substantially the same

relief). Given the fact that the Loan Agreement entitles the Defendant to reasonable attorneys’

fees if it prevails upon an action enforcing the Loan Agreement, the Plaintiffs are entitled to

reasonable attorneys’ fees upon prevailing on this action against the Defendant.

          WHEREFORE, the Plaintiffs respectfully pray: (i) for entry of judgment on Count V

awarding the Plaintiffs Five Hundred Ten Thousand Four Hundred and 00/100 Dollars

($510,400.00), together with costs and reasonable attorneys’ fees arising from this action, and

postjudgment interest accruing at the statutory rate; and (ii) for such other and further relief as the

Court deems just and proper.

DATED: October 27, 2020                           Respectfully submitted,

                                                  DAL LAGO LAW

                                                  By: /s/ Mike Dal Lago, Esq.
                                                  MICHAEL R. DAL LAGO, ESQ.
                                                  Florida Bar No. 0102185
                                                  Email: mike@dallagolaw.com
                                                  CHRISTIAN GARRETT HAMAN, ESQ.
                                                  Florida Bar No. 1017079
                                                  Email: chaman@dallagolaw.com
                                                  999 Vanderbilt Beach Road
                                                  Suite 200
                                                  Naples, FL 34108
                                                  Telephone: (239) 571-6877




                                                  23
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 24 of 65 PageID 24




                                 Counsel for Plaintiffs,
                                 Goodwater Holdings LLC,
                                 Digicare, Inc., and Clayvard Ltd




                                 24
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 25 of 65 PageID 25




                            Exhibit Index
         Number                               Title
            1            Verification of Robert E. Salveson, as Managing
                         Member for GOODWATER HOLDINGS LLC
            2           Verification of David Swart, as CEO/President for
                                        DIGICARE, INC.
            3           Verification of Lawrence Deneault, as Director for
                                        CLAYVARD LTD.
            A                           Loan Agreement
            B                          Pledge Agreement
            C                            Default Notice




                                  25
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 26 of 65 PageID 26




              EXHIBIT 1
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 27 of 65 PageID 27
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 28 of 65 PageID 28




              EXHIBIT 2
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 29 of 65 PageID 29




                                VERIFICATION

       David Swart, as CEO/President for DIGICARE, INC., declares and states: I

am an authorized representative of Plaintiff DIGICARE, INC. Under penalties of

perjury, I declare that I have read the Verified Complaint and the facts stated in it

are true.

Dated: October 14, 2020              DIGICARE, INC.




                                     By: David Swart
                                     CEO/President for Plaintiff
                                     DIGICARE, INC.




                                         30
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 30 of 65 PageID 30




              EXHIBIT 3
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 31 of 65 PageID 31




                                  VERIFICATION

       Lawrence Deneault, as Director for CLAYVARD LTD., declares and states:

I am an authorized representative of Plaintiff CLAYVARD LTD. Under penalties

of perjury, I declare that I have read the Verified Complaint and the facts stated in it

are true.

Dated: October 14, 2020                CLAYVARD LTD.




                                       _____________________________________
                                       By: Lawrence Deneault
                                       Director for Plaintiff
                                       CLAYVARD LTD.




                                          31
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 32 of 65 PageID 32




             EXHIBIT A
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 33 of 65 PageID 33




                                       LOAN AGREEMENT

        This LOAN AGREEMENT (this “Agreement ) is made and entered into as of this 26th day
of July 2017 (“Effective Date ), by and between DEJ FAMILY LIMITED PARTNERSHIP, a
California limited partnership (“Lender ), and HEALTH CHAIN SOLUTIONS LLC, a Florida
limited liability company (“Borrower ).

                                           RECITALS

       WHEREAS, Borrower desires that Lender make the Loan (as defined below) to Borrower,
and Lender is willing to make the Loan to Borrower, on the terms set forth herein and the related
Loan Documents (as defined below).

        NOW, THEREFORE, in consideration of the terms and conditions contained herein, and
of any extensions of credit heretofore, now or hereafter made by Lender, the parties hereto agree
as follows:

                                         AGREEMENT

       In consideration of the mutual promises and covenants set forth herein, the parties,
intending to be legally bound, hereby agree as follows:

       1.     Definitions and Principles of Construction. As used in this Agreement, the
following terms have the following meanings:

             “Agreement means this Loan Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

                “Bankruptcy Code means the United States Bankruptcy Code, as in effect from
time to time.

                “Business Day means any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York are authorized or required by law or other governmental
action to close.

                 “Change in Control shall means (A) the merger, consolidation or other
reorganization of Borrower, with or into one or more entities, as a result of which the outstanding
shares of Borrower immediately prior to such merger or consolidation are, or are to be, converted
(x) solely into cash or non-voting securities of the surviving or resulting entity, or (y) at least in
part into voting securities of the surviving or resulting entity, but such voting securities will
represent less than 50% of the outstanding voting securities of the surviving or resulting entity;
(B) any sale, lease, exchange or other transfer (in one transaction or a series of related transactions)
of all, or substantially all, of the assets of Borrower to a person that was not a member thereof on
the Effective Date; or (C) a person or entity who is not a member of Borrower or an affiliate thereof
as of the Effective Date acquires directly or indirectly 50% or more of Borrower s outstanding
voting securities.
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 34 of 65 PageID 34




               “Default means any event or condition that constitutes an Event of Default or that,
with the giving of notice, the lapse of time, or any other condition, would, unless cured or waived,
become an Event of Default.

              “Event of Default means any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or any other condition has been satisfied.

               “GAAP means generally accepted accounting principles as of the date of
determination, consistently applied.

               “Governmental Authority means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or arbitrator.

                  “Indebtedness means as to any Person, at a particular time, all items that constitute,
without duplication, (i) indebtedness for borrowed money or the deferred purchase price of
Property, (ii) indebtedness evidenced by notes, bonds, debentures or similar instruments, (iii)
obligations with respect to any conditional sale or title retention agreement, (iv) indebtedness
arising under acceptance facilities and the amount available to be drawn under all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn thereunder to the
extent such Person shall not have reimbursed the issuer in respect of the issuer s payment of such
drafts, (v) all liabilities secured by any Lien on any Property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof, and (vi) the
principal portion of obligations under capital lease obligations. The term “Indebtedness is not
intended to prohibit the Borrower from incurring ordinary trade debt during the ordinary course of
its business. Any use of the “Indebtedness in this Agreement shall be deemed to specifically
exclude such ordinary trade debt.

                “Lender Expenses means all (i) costs or expenses required to be paid by Borrower
under any of the Loan Documents that are paid or incurred by Lender, (ii) fees or charges
(including attorneys fees) paid or incurred by Lender in connection with Lender s transactions
with Borrower, including, without limitation, Lender s reasonable fees and expenses incurred in
drafting, reviewing, administering or amending the Loan Documents, (iii) costs and expenses
incurred by Lender in the disbursement of funds to Borrower (by wire transfer or otherwise), (iv)
reasonable costs and expenses paid or incurred by Lender to correct any default or enforce any
provision of the Loan Documents, (v) reasonable costs and expenses of third party claims or any
other suit paid or incurred by Lender in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents, and (vi) Lender s
reasonable fees and expenses (including attorneys fees) incurred in terminating, enforcing
(including attorneys fees and expenses incurred in connection with a “workout, a “restructuring,
or an insolvency proceeding concerning Borrower or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit is brought.

                “Lien means any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other security agreement or



                                                   2
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 35 of 65 PageID 35




security interest of any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement and any capital or financing lease having substantially the
same economic effect as any of the foregoing.

              “Loan Documents means collectively, this Agreement, the Note, the Warrant and
the Pledge Agreement.

               “Material Adverse Effect means a material adverse effect on (i) the net worth of
Borrower, or (ii) the ability of Borrower to perform its obligations under the Loan Documents.

               “Maturity Date means the earliest to occur of (i) the two-year anniversary of the
Effective Date, (ii) a Change in Control, or (iii) an Event of Default after the expiration of all
applicable cure periods.

                “New Securities means, collectively, equity securities of Borrower, whether or not
currently authorized, as well as rights, options, or warrants to purchase such equity securities, or
securities of any type whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

               “Obligations means the aggregate principal amount of the Loan, all accrued and
unpaid interest thereon (including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued) and the Full Interest Amount (as defined below).

                “Person means any individual, firm, partnership, joint venture, corporation,
limited liability company or partnership, association, business enterprise, unincorporated
association, trust, Governmental Authority or any other entity.

               “Property means all types of real, personal, tangible, intangible or mixed property.

               “Tax means any present or future tax, levy, impost, duty, charge, fee, deduction
or withholding of any nature and whatever called, by a Governmental Authority, imposed, levied,
collected, withheld or assessed.

       2.      Amount and Term of Loan; Warrant.

               2.1      Loan. Subject to and upon the terms and conditions hereof, Lender shall
make a loan to Borrower within five Business Days of the satisfaction of all of the conditions set
forth in Section 4 in an aggregate principal amount of $125,000 (the “Loan ), which shall be
payable as follows: (i) $116,675 shall be paid by check payable to Borrower or by wire transfer to
a bank account designated by Borrower, and (ii) $8,325 shall be paid by Lender to Pivotal Law
Firm, Inc. on behalf of Borrower pursuant to Section 10.3 hereof. The Loan shall be evidenced by
a promissory note of Borrower, in the form of Exhibit A attached hereto (the “Note ). Borrower s
Obligations under the Note shall be secured by certain equity interests of NeoCrumb, LLC, a
Florida limited liability company, owned by Lawrence Deneault (through his entity Clayvard Ltd.)
and Robert Salveson (through his entity Goodwater Holdings LLC) (collectively, the “Secured




                                                 3
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 36 of 65 PageID 36




Membership Interests ), on the terms and subject to the conditions of the Pledge Agreement, in
substantially the form of Exhibit B attached hereto (the “Pledge Agreement ).

               2.2     Interest Rate. The Loan shall bear interest on the outstanding principal
balance thereof at any time outstanding at a rate equal to 16% per annum. Interest shall be
calculated on the basis of a year of 365 days and the actual days elapsed (including the first day
but excluding the last day).

                2.3     Payment of Interest on Loan. Subject to Section 2.4, all accrued and
unpaid interest on the outstanding principal amount of the Loan shall be paid monthly, in arrears,
commencing on the one-month anniversary of the Effective Date, and continuing on the same
calendar day of each consecutive month thereafter until the Maturity Date, when all accrued but
unpaid interest is due and payable in full. Notwithstanding the foregoing, if the Loan becomes due
and payable prior to the Maturity Date due to a Default or an Event of Default, all accrued and
unpaid interest shall also become due and payable. The full amount of the interest that is accruable
on the outstanding principal balance of the Loan totaling $40,000 less any monthly interest
payment actually paid to Lender is hereinafter referred to as the “Full Interest Amount.

               2.4     Payments and Prepayment of Loan. The unpaid principal amount of the
Loan shall be paid on or before the Maturity Date. Borrower may prepay the Loan at any time
prior to the Maturity Date, provided that Borrower also pays the Full Interest Amount on the date
of such prepayment. The parties acknowledge and agree that the payment of the Full Interest
Amount in the event of a prepayment under this Section 2.4 is intended to compensate Lender for
all amounts that would be payable to Lender hereunder as if the Note had not been prepaid.

                 2.5     Application of Usury Laws. The parties agree that the Loan is made in
Florida. It is the intention of the parties to conform strictly to applicable usury laws and, anything
herein or elsewhere to the contrary notwithstanding, Borrower s liabilities, obligations and
indebtedness from time to time owing to Lender shall be subject to the limitation that Borrower
shall not be required to pay, and Lender shall not be entitled to charge or receive, any interest to
the extent that such interest exceeds the maximum rate of interest which Lender is permitted by
applicable law to contract for, charge or receive and which would not give rise to any claim or
defense of usury. If, as a result of any circumstances whatsoever, performance of any provision
hereof shall, at the time performance of such provision is due, violate applicable usury law, then,
ipso facto, the obligation to be performed shall be reduced to the highest lawful rate, and if, from
any such circumstance, Lender shall ever receive interest or anything which might be deemed
interest under applicable law which would exceed the highest lawful rate, the amount of such
excess interest shall be applied to the reduction of the principal amount owing on account of the
Note or the amounts owing on other liabilities, obligations and indebtedness of Borrower from
time to time owing to Lender and not to the payment of interest, or if such excessive interest
exceeds the unpaid principal balance of the Obligations, such excess shall be refunded to
Borrower.

              2.7    Warrant. Contemporaneously herewith, as an inducement to enter into this
Agreement, Lender shall receive a warrant from Borrower (the “Warrant ) that provides the right
for Lender to purchase 31,646 of Borrower s Membership Interests (as defined in that certain



                                                  4
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 37 of 65 PageID 37




Limited Liability Company Agreement of Lender dated as of December 1, 2014, by and among
Lender and its members, as amended). Subject to the adjustments set forth in the Warrant, the
exercise price shall equal $3.95 per Membership Interest. The Warrant shall be exercisable
through the date that is the five-year anniversary of the Effective Date, and shall be in substantially
the form attached hereto as Exhibit C.

        3.      Representations and Warranties. Borrower represents and warrants to Lender
that the following statements are true and complete and not misleading:

               3.1    Authorization. Borrower has the requisite legal right and capacity to enter
into this Agreement and each of the other Loan Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.

                 3.2    Due Execution and Delivery; Binding Obligations. This Agreement and
each of the other Loan Documents has been duly executed and delivered by Borrower, to the extent
it is a party hereto and thereto. This Agreement and each of the other Loan Documents constitute
the legal, valid and binding agreements and obligations of Borrower, to the extent it is a party
hereto and thereto, enforceable against it in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or similar laws relating to or limiting creditors rights generally or by
equitable principles relating to enforceability and except as rights of indemnity or contribution
may be limited by federal or state securities or other laws or the public policy underlying such
laws.

                3.3     No Conflict or Violation. Neither the execution and delivery of this
Agreement or any of the other Loan Documents to which Borrower is a party, nor its
consummation of the transactions contemplated hereby or thereby, nor the fulfillment of, or
compliance with the terms and conditions of any of the foregoing, will result in (a) a material
breach of, or a material default (or an event which, with notice or lapse of time or both would
constitute a material default) under or result in the termination of, or accelerate the performance
required by, or create a right of termination or acceleration under, any material agreement to which
it is a party or by which it is bound or to which any of its assets is subject, except where such
breach, default, failure to give notice, termination or Lien would not have a Material Adverse
Effect, (b) a violation of any law, order, judgment, writ, injunction, decree or award to which it is
a party or by which it is bound or to which any of its assets is subject.

                 3.4      Consents and Approvals. No consent, permit, approval or authorization of,
or declaration, filing or registration with, any governmental or regulatory authority, or to
Borrower s knowledge, any other Person, is required to be obtained or made by Borrower in
connection with its execution, delivery and performance of this Agreement and any of the other
Loan Documents to which it is a party or the consummation of the transactions contemplated
hereby or thereby in accordance with the provisions hereof and thereof, except where the failure
to give notice, to file, or to obtain any authorization, consent, or approval would not have a Material
Adverse Effect.




                                                   5
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 38 of 65 PageID 38




               3.5     No Other Indebtedness. As of the Effective Date, other than the Loan
hereunder, Borrower has no outstanding Indebtedness or other similar obligations, except trade
debt that was incurred in the ordinary course of business.

        4.     Conditions to Effectiveness of Agreement. The effectiveness of this Agreement
shall be subject to the fulfillment of the following conditions precedent:

                4.1    Accuracy of Representations and Warranties. All representations and
warranties of Borrower contained in this Agreement or in any document delivered pursuant hereto
shall be true and correct in all material respects as of the Effective Date.

               4.2    Borrower’s Performance of Covenants. All covenants, agreements and
obligations required by the terms of this Agreement to be performed, satisfied or complied with
by Borrower at or before the Effective Date shall have been duly and properly performed in all
material respects.

               4.3    Consents and Regulatory Approvals. All licenses, permits, authorizations,
consents and approvals of and filings with any governmental or regulatory agency or any other
third party required to be obtained or made in connection with the consummation of the
transactions contemplated by this Agreement shall have been duly obtained or made by or on
behalf of Borrower.

               4.4    Note. Lender shall have received the Note, duly executed by Borrower.

                4.5     Pledge Agreement. Lender shall have received the Pledge Agreement,
together with proper financing statements and other documents as shall be necessary to perfect the
security interests created by the Pledge Agreement, duly executed by an authorized signatory of
each of Clayvard Ltd. and Goodwater Holdings LLC.

               4.6    Warrant.    Lender shall have received the Warrant, duly executed by
Borrower.

       5.     Affirmative Covenants. Borrower agrees that, so long as the Loan remains
outstanding and unpaid, Borrower shall be subject to the following affirmative covenants:

               5.1    Certificates; Other Information. Furnish to Lender:

                     (a)    Prompt written notice if (i) there shall occur and be continuing a
Default or an Event of Default or (ii) any other Indebtedness of Borrower is declared or shall
become due and payable prior to its stated maturity, or is called and not paid when due; and

                       (b)      Prompt written notice of any citation, summons, subpoena, order to
show cause or other document naming Borrower a party to any litigation or other proceeding that,
if determined adversely to Borrower, could have a Material Adverse Effect, or that expressly calls
into question the validity or enforceability of any of the Loan Documents.




                                                6
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 39 of 65 PageID 39




              5.2     Taxes. Pay and discharge when due all Taxes, assessments and
governmental charges, license fees and levies upon, or with respect to Borrower and all Taxes
upon the income, profits and Property of Borrower, that, if unpaid, would have a Material Adverse
Effect or become a Lien on the Property of Borrower.

               5.3     Payment of Indebtedness and Performance of Obligations. Pay and
discharge when due all lawful Indebtedness, obligations and claims for labor, materials and
supplies or otherwise that, if unpaid, could have a Material Adverse Effect or become a Lien upon
Property of Borrower.

                5.4    Observance of Legal Requirements. Observe and comply in all respects
with all laws, ordinances, orders, judgments, rules, regulations, certifications, franchises, permits,
licenses, directions and requirements of all Governmental Authorities, that now or at any time
hereafter may be applicable to it.

       6.    Negative Covenants. Borrower agrees that, so long as the Loan is outstanding and
unpaid, Borrower shall not, directly or indirectly, without the prior written consent of Lender,
which may be withheld in Lender s sole and absolute discretion:

             6.1     Indebtedness. After the Effective Date, create, incur, assume or allow to
come into existence any liability for Indebtedness, except Indebtedness due under the Loan
Documents, and any trade debt that becomes due in the Borrower s ordinary course of business.

               6.2    Liens. After the Effective Date, create, incur, assume or allow to come into
existence any Lien upon any of its Property, whether now owned or hereafter acquired, or enter
into any agreement, other than this Agreement and other obligations expressly permitted by this
Agreement which prohibits or limits the ability of Borrower to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or hereafter acquired.

                6.3    Investments, Loans, Etc. Purchase or otherwise acquire, hold or invest in
the equity of, or any other interest in, any Person, or make any loan or advance to, or enter into
any arrangement for the purpose of providing funds or credit to, or make any other investment,
whether by way of capital contribution, time deposit or otherwise, in or with any Person, except:
(i) investments in short-term domestic time deposits with any commercial bank, trust company or
national banking association; (ii) investments in short-term direct obligations of the United States
or agencies thereof whose obligations are guaranteed by the United States; and (iii) normal
business banking accounts and short-term certificates of deposit and time deposits in, or issued by,
federally insured institutions in amounts not exceeding the limits of such insurance; provided,
however, the foregoing insurance limitation will not apply if the federally insured institution is
investment grade rated.

        7.     Rights to Future Stock Issuances. Subject to the terms and conditions of this
Section 7 and applicable securities laws, if Borrower proposes to offer or sell any New Securities
(each, a “Future Financing ), Borrower shall offer such New Securities to Lender. The price per
New Security sold to Lender in any Future Financing shall equal the product obtained by
multiplying 80% by the lowest price per New Security sold or issued to any investor in the Future



                                                  7
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 40 of 65 PageID 40




Financing. Borrower shall give notice (the “Offer Notice ) to Lender, stating (i) its bona fide
intention to offer such New Securities, (ii) the number of such New Securities to be offered, and
(iii) the price and terms, if any, upon which it proposes to offer such New Securities. By
notification to Borrower within 20 days after the Offer Notice is given, Lender may elect to
purchase or otherwise acquire, at the price (subject to the discount provided for herein) and on the
terms specified in the Offer Notice, up to that portion of such New Securities which equals a total
investment amount of $2,000,000. The closing of any sale pursuant to this Section 7 shall occur
within the later of 90 days of the date that the Offer Notice is given and the date of initial sale of
New Securities pursuant to Section 7. If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired by Lender, Borrower may, during the 90-day period following
the expiration of the periods provided in this Section 7, offer and sell the remaining unsubscribed
portion of such New Securities to any Person at a price not less than, and upon terms no more
favorable to the offeree than, those specified in the Offer Notice. If Borrower does not enter into
an agreement for the sale of the New Securities within such period, or if such agreement is not
consummated within 30 days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first reoffered to Lender
in accordance with this Section 7. The covenants set forth in this Section 7 shall terminate and be
of no further force or effect on the date that is the earlier of (i) the five-year anniversary of the
Effective Date, or (ii) the date that Lender has invested an amount in excess of $2,000,000 in one
or a series of Future Financings pursuant to this Section 7.

       8.      Default.

             8.1        Events of Default. The following shall each constitute an “Event of
Default hereunder:

                        (a)    The failure of Borrower to pay any installment of principal or
interest on the Loan;

                       (b)    The failure to observe or perform any material term, covenant or
agreement contained in any Loan Document and such failure shall have continued unremedied for
a period of 30 days after Borrower receives written notice from Lender specifying such failure;

                        (c)     Any representation or warranty made in any Loan Document or in
any certificate, report, opinion (other than an opinion of counsel) or other document delivered or
to be delivered pursuant thereto, shall prove to have been incorrect or misleading (whether because
of misstatement or omission) in any material respect when made;

                         (d)    Borrower shall (i) make a general assignment for the benefit of
creditors; (ii) generally not be paying its debts as such debts become due, (iii) admit in writing its
inability to pay its debts as they become due, (iv) file a voluntary petition in bankruptcy, (v) file
any petition or answer seeking for itself any reorganization, arrangement, composition,
readjustment of debt, liquidation or dissolution or similar relief under any present or future statute,
law or regulation of any jurisdiction, (vi) petition or apply to any tribunal for any receiver,
custodian or any trustee for any substantial part of its Property, (vii) be the subject of any such
proceeding filed against it that remains undismissed for a period of 90 days, (viii) file any answer



                                                   8
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 41 of 65 PageID 41




admitting or not contesting the material allegations of any such petition filed against it or any order,
judgment or decree approving such petition in any such proceeding, (ix) seek, approve, consent to,
or acquiesce in any such proceeding, or in the appointment of any trustee, receiver, sequestrator,
custodian, liquidator, or fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal agent and such order
remains in effect for 90 days, or (x) take any formal action for the purpose of effecting any of the
foregoing;

                        (e)    An order for relief is entered under the Bankruptcy Code or any
other decree or order is entered by a court having jurisdiction (i) adjudging Borrower bankrupt or
insolvent, (ii) approving as properly filed a petition seeking reorganization, liquidation,
arrangement, adjustment or composition of or in respect of Borrower under the United States
bankruptcy laws or any other applicable Federal or state law, (iii) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of Borrower or of any
substantial part of the Property thereof, or (iv) ordering the liquidation of the affairs of Borrower,
and any such decree or order continues unstayed and in effect for a period of 90 days;

                      (f)     Judgments or decrees against Borrower aggregating in excess of
$50,000 on a consolidated basis shall remain unpaid, unstayed on appeal, undischarged, unbonded
or undismissed for a period of 30 days;

                      (g)      Any Loan Document shall cease, for any reason, to be in full force
and effect, or Borrower shall so assert in writing or shall disavow any of its obligations thereunder;

                      (h)    Any default or event of default shall occur and be continuing under
any other material agreement to which Borrower is a party; or

                        (i)    The assignment, sale, offer to sell, pledge, mortgage, hypothecation,
encumbrance, disposition of or any other like transfer or encumbering of any Secured Membership
Interests, without the prior written consent of the Lender.

               8.2     Remedies Upon Events of Default. Upon the occurrence of an Event of
Default or at any time thereafter during the continuance thereof, (a) if such event is an Event of
Default specified in clause (d) or (e) of Section 8.1, the Loan, and all accrued and unpaid interest
thereon (including the Full Interest Amount), and all other amounts owing under the Loan
Documents shall immediately become due and payable, and Lender may exercise any and all
remedies and other rights provided in the Loan Documents, and (b) if such event is any other Event
of Default, Lender may, by notice of default to Borrower, declare the Loan, and all accrued and
unpaid interest thereon (including the Full Interest Amount) and all other amounts owing under
the Loan Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable, and Lender may exercise any and all remedies and other rights provided
pursuant to the Loan Documents. Except as otherwise provided in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived. To the extent
permitted by applicable law, Borrower hereby further expressly waives and covenants not to assert
any appraisement, valuation, stay, extension, redemption or similar laws, now or at any time




                                                   9
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 42 of 65 PageID 42




hereafter in force that might delay, prevent or otherwise impede the performance or enforcement
of any Loan Document.

                8.3     Application and Reversal of Payments. In the event that the Loan has been
declared due and payable pursuant to the provisions of this Section, any funds received by Lender
from or on behalf of Borrower shall be applied by Lender in payment of the Loan, and the
obligations of Borrower under the Loan Documents in the following manner and order: (i) first, to
the payment of any Lender Expenses; (ii) second, to the accrued but unpaid interest on the Loan
(including the Full Interest Amount); (iii) third, to the outstanding principal amount of the Loan;
and (iv) fourth, to the payment of any other amounts owing to Lender under any Loan Document.

                8.4     Adjustments; Set-off. In addition to any rights and remedies of Lender
provided by law, upon the occurrence of an Event of Default and the acceleration of the obligations
owing in connection with the Loan Documents, Lender shall have the right, without prior notice
to Borrower, any such notice being expressly waived by Borrower to the extent not prohibited by
applicable law, to set-off and apply against any indebtedness, whether matured or unmatured, of
Borrower to Lender or to any of Lender s affiliates, any amount owing from Lender, or any of
Lender s affiliates, to Borrower, at, or at any time after, the happening of any of the above-
mentioned events. To the extent not prohibited by applicable law, the aforesaid right of set-off
may be exercised by Lender, or any such affiliate of Lender, against Borrower or against any
trustee in bankruptcy, custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of Borrower, or against anyone else
claiming through or against Borrower or such trustee in bankruptcy, custodian, debtor in
possession, assignee for the benefit of creditors, receiver, or execution, judgment or attachment
creditor, notwithstanding the fact that such right of set-off shall not have been exercised by Lender
prior to the making, filing or issuance, or service upon Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant. Lender agrees promptly to notify
Borrower after any such set-off and application made by Lender or any of Lender s affiliates,
provided that the failure to give such notice shall not affect the validity of such set-off and
application.

        9.     Subordination Provisions. Borrower hereby covenants and agrees that the payment
of the Principal Amount of, and accrued interest and fees on, this Note shall be senior to all other
Indebtedness of Borrower.




       10.     Other Provisions.

               10.1 Amendments and Waivers. This Agreement may be amended and any
provision hereof waived only with the written consent of Lender and Borrower.

              10.2 Notices. All notices, requests and demands to or upon the respective parties
to the Loan Documents to be effective shall be in writing and, unless otherwise expressly provided



                                                   10
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 43 of 65 PageID 43




therein, shall be delivered by hand, sent by facsimile, or sent by United States mail, first-class
postage prepaid, addressed as follows:

               Lender:                 DEJ Family Limited Partnership
                                       5155 Via Del Acero
                                       Yorba Linda, CA 92887
                                       Attention: Dan Johnson

               with a copy to:         Pivotal Law Firm, Inc.
                                       25 Mauchly, Suite 319
                                       Irvine, CA 92618
                                       Attention: Adam Miller

               Borrower:               Health Chain Solutions LLC
                                       3520 Mullens Way
                                       Cincinnati, OH 45245
                                       Attention: President

Notices, requests or demands hereunder shall be deemed given (i) three Business Days after being
deposited in the U.S. mail, postage prepaid, if sent by U.S. mail, (ii) upon confirmation of
transmission, if sent by facsimile, (iii) when delivered, if delivered in person, (iv) when delivered,
if sent by overnight courier service, and (v) upon confirmation of delivery when sent by e-mail.
Any party to a Loan Document may rely on signatures of the parties thereto that are transmitted
by fax or other electronic means as fully as if originally signed.

                10.3 Expenses. Borrower shall bear its own expenses in connection with the
preparation and negotiation of this Agreement and the other Loan Documents. Borrower shall pay
all legal and administrative costs of Lender related to the Loan, including, without limitation, the
fees and expenses of Pivotal Law Firm, Inc., the legal counsel for Lender. Borrower shall also be
responsible for all Lender Expenses, if applicable.

                10.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Lender, any right, remedy, power or privilege under any Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under any Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges under the Loan Documents are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

               10.5 Survival of Representations and Warranties. All representations and
warranties made under the Loan Documents and in any document, certificate or statement
delivered pursuant thereto or in connection therewith shall survive the execution and delivery of
the Loan Documents.

             10.6 Counterparts. Each Loan Document (other than the Note) may be executed
by one or more of the parties thereto on any number of separate counterparts and all of said



                                                  11
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 44 of 65 PageID 44




counterparts taken together shall be deemed to constitute one and the same document. It shall not
be necessary in making proof of any Loan Document to produce or account for more than one
counterpart signed by the party to be charged. A counterpart of any Loan Document or to any
document evidencing, and of any an amendment, modification, consent or waiver to or of any
Loan Document transmitted by facsimile shall be deemed to be an originally executed counterpart.

             10.7 Headings Descriptive. Section headings have been inserted in the Loan
Documents for convenience only and shall not be construed to be a part thereof.

                10.8 Severability. Every provision of the Loan Documents is intended to be
severable, and if any term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions thereof shall not be
affected or impaired thereby, and any invalidity, illegality or unenforceability in any jurisdiction
shall not affect the validity, legality or enforceability of any such term or provision in any other
jurisdiction.

              10.9 Integration. All exhibits to a Loan Document shall be deemed to be a part
thereof. The Loan Documents embody the entire agreement and understanding between Borrower
and Lender, with respect to the subject matter thereof and supersede all prior agreements and
understandings between them with respect to the subject matter hereof and thereof.

               10.10 Governing Law. The Loan Documents and the rights and obligations of the
parties thereunder shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of Florida, without regard to principles of conflict of laws.

                10.11 Assignment. The Loan Documents and the rights and obligations of the
parties thereunder shall be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns. Borrower may not assign this Agreement or any of the other
Loan Documents, or assign the rights or delegate the duties hereunder or thereunder, without the
prior written consent of Lender.

                                  [ Signature Page Follows ]




                                                  12
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 45 of 65 PageID 45
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 46 of 65 PageID 46




        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized representatives as of the day and year first above
written.

 “LENDER”:                                            “BORROWER”:

 DEJ FAMILY LIMITED PARTNERSHIP                       HEALTH CHAIN SOLUTIONS LLC


 By:                                                  By:
 Name:                                                Name: David Swart
 Title:                                               Title: President & CEO
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 47 of 65 PageID 47




                                 EXHIBIT A

                               FORM OF NOTE

See Attached.




                                   Exhibit A
                                  Page 1 of 1
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 48 of 65 PageID 48




                                 EXHIBIT B

                       FORM OF PLEDGE AGREEMENT

See Attached.




                                   Exhibit B
                                  Page 1 of 1
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 49 of 65 PageID 49




                                 EXHIBIT C

                            FORM OF WARRANT

See Attached.




                                   Exhibit C
                                  Page 1 of 1
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 50 of 65 PageID 50




             EXHIBIT B
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 51 of 65 PageID 51




                                   PLEDGE AGREEMENT

        This PLEDGE AGREEMENT (this Agreement ) is made and entered into as of this
26th day of July 2017, by and among DEJ FAMILY LIMITED PARTNERSHIP, a California
limited partnership ( Lender ), HEALTH CHAIN SOLUTIONS LLC, a Florida limited liability
compan ( Borrower ), GOODWATER HOLDINGS LLC, a Florida limited liability company
( Goodwater ), and CLAYVARD LTD., a company registered in the British Virgin Islands
( Clayvard ). Goodwater and Clayvard are hereinafter each referred to individually as Pledgor
and collec i el a Pledgors ).

                                         RECITALS

        A.     Lender has entered into that certain Loan Agreement (as amended from time to
time, the Loan Agreement ), dated of even date herewith, pursuant to which Lender has agreed
to make a loan to Borrower (the Loan ).

        B.      In connection with the making of the Loan under the Loan Agreement and as
security for the payment and performance of Borro er obligations under the Loan Agreement,
Lender is requiring, among other things, that Pledgors execute and deliver this Pledge Agreement
and grant the security interest contemplated hereby.

                                       AGREEMENT

       In consideration of the promises and the covenants hereinafter contained, and in order to
induce Lender to make the Loan under the Loan Agreement, the parties, intending to be legally
bound, agree as follows:

        1.     Definitions. All capitalized terms used herein but which are not otherwise defined
shall have the meanings given to them in the Loan Agreement.

       2.      Pledge.

               (a)     Goodwater hereby pledges to Lender and grants to Lender a security interest
in and to all of the following (collectively, the Goodwater Pledged Collateral ): (a) 25,000
Membership Units (as defined in that certain Amended and Restated Operating Agreement dated
as of April 2016, by and among NeoCrumb, LLC, a Florida limited liability company
( NeoCrumb ) and i member (a amended, he LLC Agreement )) of NeoCr mb (the
 Goodwater Pledged Securities ), and the certificates and other instruments representing or
evidencing the Goodwater Pledged Securities, and all dividends, distributions, cash, instruments
and other property or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Goodwater Pledged Securities; (b) all rights and
privileges of Goodwater with respect to the securities and other property referred to in clause (a),
above; and (c) all proceeds of any of the foregoing.

                (b)    Clayvard hereby pledges to Lender and grants to Lender a security interest
in and to all of he follo ing (collec i el , he Clayvard Pledged Collateral and, oge her i h
the Goodwater Pledged Collateral, he Pledged Collateral ): (a) 25,000 Member hip Units of
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 52 of 65 PageID 52




NeoCrumb ( he Clayvard Pledged Securities and, oge her with the Goodwater Pledged
Securities, he Pledged Securities ), and he cer ifica e and o her in r men repre en ing or
evidencing the Clayvard Pledged Securities, and all dividends, distributions, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Clayvard Pledged Securities; (b) all rights and
privileges of Clayvard with respect to the securities and other property referred to in clause (a),
above; and (c) all proceeds of any of the foregoing.

        3.      Security for Obligations. This Agreement secures, and the Pledged Collateral is
security for, the prompt payment and performance of all obligations of Borrower under the Loan
Agreement, and all obligations of Borrower now or hereafter existing under this Agreement or any
other Loan Document, including, without limitation, all costs and expenses of Lender in
connection with preserving, defending or enforcing the Pledged Collateral or the security interest
granted hereunder and all other costs and expenses of Lender incurred in connection with this
Agreement, all whether due or to become due, matured or unmatured, liquidated or unliquidated,
or contingent or noncontingent, including obligations of performance as well as obligations of
payment, and including interest that accrues after the commencement of any bankruptcy or
insolvency proceeding by or against Borrower or any Pledgor (collectively, the Secured
Obligations ).

        4.      Delivery of Pledged Collateral. All instruments representing or evidencing the
Pledged Securities shall be delivered to and held by or on behalf of Lender pursuant hereto and
shall be accompanied by duly executed instruments of transfer or assignment in blank, including
duly executed blank stock powers, all in form and substance satisfactory to Lender. Lender shall
have the right, at any time after the occurrence of a Default or Event of Default, in its discretion
and without notice to Pledgor, to transfer to or to register in the name of Lender, or any of its
nominees, subject to the terms of this Agreement, any or all of the Pledged Securities.

       5.      Representations and Warranties. Pledgor represents and warrants to Lender as
follows:

                (a)    Pledgor is, and at the time of delivery of the Pledged Securities to Lender
pursuant to Section 4 hereof will be, the sole holder of record and the sole beneficial owner of such
Pledgor Pledged Collateral free and clear of any Lien thereon or affecting the title thereto except
for the Lien created by this Agreement.

                (b)   All of the Pledged Securities have been duly authorized, validly issued and
are fully paid and non-assessable; and there are no existing options, warrants or commitments of
any kind or nature or any outstanding securities or other instruments convertible into any
membership interests of Lender, and no membership interests of Lender are held in the treasury of
such company.

               (c)     Pledgor has the right and requisite authority to pledge, assign, transfer,
deliver, deposit and set over ch Pledgor Pledged Collateral to Lender, as provided herein.

                (d)      None of the Pledged Securities has been issued or transferred in violation
of the securities registration, securities disclosure or similar laws of any jurisdiction to which such


                                                  2
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 53 of 65 PageID 53




issuance or transfer may be subject. Pledgor s execution, delivery and performance of this
Agreement and the pledge of ch Pledgor Pledged Collateral hereunder do not, directly or
indirectly, violate or result in a violation of any such laws.

               (e)   Pledgor e ec ion, deli er and performance of hi Agreemen and he
pledge of   ch Pledgor Pledged Colla eral here nder doe no iola e he LLC Agreemen .

                 (f)   None of the Pledged Securities included in the Pledged Collateral is, as of
the date of this Agreement, margin stock and Pledgor shall, promptly after learning thereof, notify
Lender of any of the Pledged Collateral which is or becomes margin stock and execute and deliver
in favor of Lender any and all instruments, documents and agreements (including, but not limited
to Forms U-1) necessary to cause the pledge of such margin stock to comply with all applicable
laws, rules and regulations.

                 (g)    No consent, approval, authorization or other order of any individual,
corporation, limited liability company, partnership, trust, unincorporated organization, association
or other entity ( Person ) and no consent, authorization, approval, or other action by, and no notice
to or filing with, any Governmental Authorities, domestic or foreign, is required to be made or
obtained by Pledgor either (i) for the pledge of the Pledged Collateral pursuant to this Agreement
or for the execution, delivery or performance of this Agreement by Pledgor or (ii) for the exercise
by Lender of the voting or other rights provided for in this Agreement or the remedies in respect
of the Pledged Collateral pursuant to this Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities generally.

              (h)      The pledge, assignment and delivery of the Pledged Collateral pursuant to
this Agreement will create a valid Lien on and a perfected security interest in the Pledged Collateral
pledged by Pledgor, and the proceeds thereof, securing the payment and performance of the
Secured Obligations, subject to no other Lien or security interest.

               (i)    This Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes the legal, valid and binding obligation of Pledgor enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of creditors rights generally
and by general principles of equity.

The representations and warranties set forth in this Section 5 shall survive the execution and
delivery of this Agreement.

         6.      Covenants. Pledgor covenants and agrees that until the payment and performance
in full of the Secured Obligations:

                  (a)     Pledgor will not sell, assign, transfer, pledge, or otherwise encumber any of
its rights in or to any Pledged Collateral or any unpaid dividends or other distributions or payments
with respect thereto or grant a Lien on any thereof.

               (b)    Pledgor will, at its expense, promptly execute, acknowledge and deliver all
such instruments and take all such action as Lender from time to time may reasonably request in
order to ensure to Lender the benefits of the Liens in and to the Pledged Collateral intended to be

                                                  3
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 54 of 65 PageID 54




created by this Agreement, including the filing of any necessary financing statements, which may
be filed by Lender without the signature of Pledgor, and will cooperate with Lender, at Pledgor s
expense, in obtaining all necessary approvals and making all necessary filings under federal or
state law in connection with such Liens or any sale or transfer of any Pledged Collateral.

               (c)    Pledgor has and will defend the title to its Pledged Collateral and the Liens
of Lender, thereon against the claim of any Person, and will maintain and preserve such Liens until
the payment and performance in full of the Secured Obligations.

       7.     Pledgor s Rights. As long as no Event of Default shall have occurred and be
continuing and until written notice shall be given to Pledgor in accordance with Section 8 hereof.

                (a)    Pledgor shall have the right, from time to time, to vote and give consents
with respect to the Pledged Collateral or any part thereof for all purposes not inconsistent with the
provisions of this Agreement, the Loan Agreement and any other agreement;

                 (b)     Except as otherwise provided in the Loan Agreement, Pledgor shall be
entitled, from time to time, to collect and receive for its own use and shall not be required to pledge
pursuant to Section 2, all cash dividends paid in respect of the Pledged Securities to the extent not
in violation of the Loan Agreement other than any and all (i) dividends paid or payable other than
in cash in respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral, (ii) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in connection with a
partial or total liquidation or dissolution, and (iii) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Pledged Collateral; provided, however, that until actually
paid all rights to such distributions shall remain subject to the Lien created by this Agreement; and

                 (c)     all dividends (other than such cash dividends as are permitted to be paid to
Pledgor in accordance with clause (ii) of Section 7(b) above), interest and principal paid on, and
all other distributions in respect of any of the Pledged Securities, whenever paid or made, shall be
delivered to Lender to hold as Pledged Collateral and shall, if recovered by Pledgor, be received
in trust for the benefit of Lender, be segregated from the other property or funds of Pledgor, and
be forthwith delivered to Lender as Pledged Collateral in the same form as so received (with any
necessary endorsement).

         8.     Defaults and Remedies. Upon the occurrence and during the continuation of an
Event of Default (and such Event of Default shall have continued unremedied for a period of 90
days after Borrower and Pledgor receives written notice from Lender specifying such failure), then
or at any time after such declaration and following written notice to Pledgor, Lender (personally
or through an agent) is hereby authorized and empowered to transfer and register in its name or in
the name of its nominee the whole or any part of the Pledged Collateral, to exchange certificates
or instruments representing or evidencing Pledged Securities for certificates or instruments of
smaller or larger denominations, to exercise the voting rights with respect thereto, to collect and
receive all cash dividends and other distributions made thereon, to sell in one or more sales after
ten (10) days notice of the time and place of any public sale or of the time after which a private
sale is to take place (which notice Pledgors agree is commercially reasonable), but without any
previous notice or advertisement, the whole or any part of the Pledged Collateral and to otherwise

                                                  4
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 55 of 65 PageID 55




act with respect to the Pledged Collateral as though Lender was the out-right owner thereof;
provided, however, Lender shall not have any duty to exercise any such right of sale or to preserve
the same and shall not be liable for any failure to do so or for any delay in doing so. Any sale shall
be made at a public or private sale at Lender s place of business, or at any public building to be
named in the notice of sale, either for cash or upon credit or for future delivery at such price as
Lender may reasonably deem fair, and Lender may be the purchaser of the whole or any part of
the Pledged Collateral so sold and hold the same thereafter in its own right free from any claim of
Pledgor or any right of redemption. Each sale shall be made to the highest bidder, but Lender
reserves the right to reject any and all bids at such sale which, in its discretion, it shall deem
inadequate. Demands of performance, except as otherwise herein specifically provided for, notices
of sale, advertisements and the presence of property at sale are hereby waived and any sale
hereunder may be conducted by an auctioneer or any officer or agent of Lender.

                (a)      If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall be inadequate to
discharge in full all the Secured Obligations, or if the Pledged Collateral be offered for sale in lots,
if at any of such sales, the highest bid for the lot offered for sale would indicate to Lender, in its
discretion, the unlikelihood of the proceeds of the sales of the whole of the Pledged Collateral
being sufficient to discharge all the Secured Obligations, Lender may, on one or more occasions
and in its discretion, postpone any of said sales by public announcement at the time of sale or the
time of previous postponement of sale, and no other notice of such postponement or postponements
of sale need be given, any other notice being hereby waived; provided, however, that any sale or
sales made after such postponement shall be after ten (10) days notice to Pledgor.

               (b)     In the event of any sales hereunder, Lender shall, after deducting all costs
or expenses of every kind (including reasonable attorneys fees and disbursements) for care,
safekeeping, collection, sale, delivery or otherwise, apply the residue of the proceeds of the sales
to the payment or reduction, either in whole or in part, for the benefit of Lender, of the Secured
Obligations at Lender s sole discretion.

                (c)    In the event that it becomes necessary to comply with any federal or state
law or regulation or to make or file any registration thereunder in order for Lender to exercise any
of Lender s rights hereunder, Pledgor expressly agrees to do or cause to be done all acts and
prepare and execute all documents necessary to effect such compliance or registration, and to bear
all reasonable costs in connection therewith. Pledgor agrees to indemnify and to hold Lender
harmless from and against any claim or liability caused by (i) any omission or alleged omission to
state a material fact required to be stated, or necessary to make the statements, in light of the
circumstances in which they are made, not misleading (as required in any registration or
prospectus) (except that the indemnification provided for herein shall not apply to any claim or
liability based upon or arising out of information furnished by Lender) or (ii) a failure to register
or comply with any such law or regulation.

                (d)     If, at any time when Lender shall determine to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral or the part thereof
to be sold shall not, for any reason whatsoever, be effectively registered under the Securities Act
of 1933, as amended (the Act ), Lender may, in its discretion (subject only to applicable
requirements of law), sell such Pledged Collateral or part thereof by private sale in such manner

                                                   5
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 56 of 65 PageID 56




and under such circumstances as Lender may deem necessary or advisable, but subject to the other
requirements of this Section 8, and shall not be required to effect such registration or to cause the
same to be effected. Without limiting the generality of the foregoing, in any such event Lender in
its discretion (i) may, in accordance with applicable securities laws, proceed to make such private
sale notwithstanding that a registration statement for the purpose of registering such Pledged
Collateral or part thereof could be or shall have been filed under said Act (or similar statute),
(ii) may approach and negotiate with a single possible purchaser to effect such sale, and (iii) may
restrict such sale to a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment and not with a view to the distribution or sale of such Pledged
Collateral or part thereof. In addition to a private sale as provided above in this Section 8, if any
of the Pledged Collateral shall not be freely distributable to the public without registration under
the Act (or similar statute) at the time of any proposed sale pursuant to this Section 8, then Lender
shall not be required to effect such registration or cause the same to be effected but, in its discretion
(subject only to applicable requirements of law), may require that any sale hereunder (including a
sale at auction) be conducted subject to restrictions (i) as to the financial sophistication and ability
of any Person permitted to bid or purchase at any such sale, (ii) as to the content of legends to be
placed upon any certificates representing the Pledged Collateral sold in such sale, including
restrictions on future transfer thereof, (iii) as to the representations required to be made by each
Person bidding or purchasing at such sale relating to that Person s access to financial information
about Lender and such Person s intentions as to the holding of the Pledged Collateral so sold for
investment, for its own account, and not with a view to the distribution thereof, and (iv) as to such
other matters as Lender may, in its discretion, deem necessary or appropriate in order that such
sale (notwithstanding any failure so to register) may be effected in compliance with the Bankruptcy
Code and other laws affecting the enforcement of creditors rights and the Act and all applicable
state securities laws.

                 (e)     Pledgor acknowledges that notwithstanding the legal availability of a
private sale or a sale subject to the restrictions described above in paragraph 8(d), Lender may, in
its discretion, elect to register any or all the Pledged Collateral under the Act (and any applicable
state securities law) in accordance with its rights hereunder. Pledgor, however, recognizes that
Lender may be unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof. Pledgor also acknowledges that any such
private sale may result in prices and other terms less favorable to the seller than if such sale were
a public sale and, notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Lender shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of time necessary to permit
the registrant to register such securities for public sale under the Act, or under applicable state
securities laws, even if Pledgor would agree to do so.

               (f)     Pledgor agrees, to the maximum extent permitted by applicable law, that
following the occurrence and during the continuance of an Event of Default, Pledgor will not at
any time plead, claim or take the benefit of any appraisal, valuation, stay, extension, moratorium
or redemption law now or hereafter in force in order to prevent or delay the enforcement of this
Agreement, or the absolute sale of the whole or any part of the Pledged Collateral or the possession
thereof by any purchaser at any sale hereunder, and Pledgor waives the benefit of all such laws to
the extent Pledgor lawfully may do so. Pledgor agrees that such Pledgor will not interfere with
any right, power and remedy of Lender provided for in this Agreement or now or hereafter existing

                                                   6
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 57 of 65 PageID 57




at law or in equity or by statute or otherwise, or the exercise or beginning of the exercise by Lender
of any one or more of such rights, powers or remedies. No failure or delay on the part of Lender
to exercise any such right, power or remedy and no notice or demand which may be given to or
made upon Lender with respect to any such remedies shall operate as a waiver thereof, or limit or
impair Lender s right to take any action or to exercise any power or remedy hereunder, without
notice or demand, or prejudice its rights as against Pledgor in respect.

                (g)    Pledgor further agrees that a breach of any of the covenants contained in
this Section 8 will cause irreparable injury to Lender, that Lender has no adequate remedy at law
in respect of such breach and, as a consequence, agrees that each and every covenant contained in
this Section 8 shall be specifically enforceable against Pledgor, and Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of such covenants
except for a defense that the Secured Obligations are not then due and payable in accordance with
the agreements and instruments governing and evidencing such obligations or have been fully and
indefeasibly paid or otherwise satisfied.

The rights and remedies of Lender under this Agreement shall be cumulative and not exclusive of
any rights or remedies which it would otherwise have. In exercising such rights and remedies
Lender may be selective and no failure or delay by Lender in exercising any right shall operate as
a waiver of it, nor shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.

         9.      Power of Attorney; Proxy. Upon and during the continuance of an Event of
Default, Pledgor irrevocably designates, makes, constitutes and appoints Lender (and all Persons
designated by Lender) as its true and lawful attorney (and agent-in-fact) and Lender, or Lender s
agent, may, without notice to Pledgor, and at such time or times thereafter as Lender or said agent,
in its discretion, may determine, in the name of Pledgor or Lender, transfer any or all of the Pledged
Collateral on the books of Lender thereof, with full power of substitution in the premises; endorse
the name of Pledgor upon any checks, notes, acceptance, money orders, certificates, drafts or other
forms of payment of security that come into Lender s possession; and do all acts and things
necessary, in Lender s discretion, to fulfill the obligations of Pledgor under this Agreement.

Upon the occurrence of and during the continuance of any Event of Default hereunder, Lender, or
its nominee, without notice or demand of any kind to Pledgor, shall have the sole and exclusive
right to exercise all voting powers pertaining to any and all of the Pledged Collateral (and to give
written consents in lieu of voting thereon) and may exercise such power in such manner as Lender,
in its sole discretion, shall determine. THIS PROXY IS COUPLED WITH AN INTEREST AND
IS IRREVOCABLE. The exercise by Lender of any of its rights and remedies under this Section
shall not be deemed a disposition of Pledged Collateral under Division 9 of the UCC nor an
acceptance by Lender of any of the Pledged Collateral in satisfaction of any of the Secured
Obligations.

        10.     Waiver. No delay on Lender s part in exercising any power of sale, Lien, option or
other right hereunder, and no notice or demand which may be given to or made upon Pledgor by
Lender with respect to any power of sale, Lien, option or other right hereunder, shall constitute a
waiver thereof, or limit or impair Lender s right to take any action or to exercise any power of sale,


                                                  7
      Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 58 of 65 PageID 58




Lien, option, or any other right hereunder, without notice or demand, or prejudice Lender s rights
as against Pledgor in any respect.

        11.    Termination. This Agreement shall terminate and be of no further force or effect
at such time as the Secured Obligations shall be paid and otherwise satisfied in full. Upon such
payment and satisfaction in full of the Secured Obligations, Lender shall deliver to Pledgor the
Pledged Collateral at the time subject to this Agreement and then in Lender s possession or control
and all instruments of assignment executed in connection therewith, free and clear of the Liens
hereof, and terminate, or authorize the termination of, any UCC filings and, except as otherwise
provided herein, all of the Pledgor s obligations hereunder shall at such time terminate.

        12.     Release. Pledgor hereby waives notice of acceptance of this Agreement, and also
presentment, demand, protest and notice of dishonor of any and all of the Secured Obligations or
any of Pledgor s obligations under the Loan Documents, and promptness in commencing suit
against any party hereto or liable hereon, and in giving any notice to or of making any claim or
demand hereunder upon Pledgor. No act or omission of any kind on Lender s part shall in any
event affect or impair this Agreement.

                 (a)     Pledgor consents and agrees that Lender may at any time, or from time to
time, in its discretion:

                      (i)     renew, extend or change the time of payment, and/or the manner,
place or terms of payment of all or any part of the Secured Obligations; and

                        (ii)   exchange, release and/or surrender all or any of the Pledged
Collateral, or any part thereof, by whomsoever deposited, which is now or may hereafter be held
by Lender in connection with all or any of the Secured Obligations; all in such manner and upon
such terms as Lender may deem proper, and without notice to or further assent from Pledgor, it
being hereby agreed that Pledgor shall be and remain bound upon this Agreement, irrespective of
the value or condition of any of the Pledged Collateral, and notwithstanding any such change,
exchange, settlement, compromise, surrender, release, renewal or extension, and notwithstanding
also that the Secured Obligations may, at any time, exceed the aggregate principal amount thereof
set forth in the Financing Agreement, or any other agreement governing any Secured Obligations.
No act or omission of any kind on Lender s part shall in any event affect or impair this Agreement.

        13.     Reinstatement. This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against Pledgor for liquidation or reorganization,
should Pledgor become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Pledgor s assets, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a voidable preference , fraudulent conveyance , or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or returned.



                                                   8
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 59 of 65 PageID 59




        14.    Miscellaneous. This Agreement shall be binding upon Pledgor and its successors
and permitted assigns, and shall inure to the benefit of, and be enforceable by, Lender and its
successors and assigns. This Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws in effect in the State of California without giving effect to
principles of conflict of laws, and none of the terms or provisions of this Agreement may be
waived, altered, modified or amended except in writing duly signed for and on behalf of Lender
and Pledgor. Neither Lender, nor any of its officers, directors, employees, agents or counsel shall
be liable for any action lawfully taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or reckless or willful misconduct.

       15.     Severability. If for any reason any provision or provisions hereof are determined
to be invalid and contrary to any existing or future law, such invalidity shall not impair the
operation of or effect those portions of this Agreement which are valid.

       16.     Notices. Notices hereunder shall be given in the same manner, and at the addresses,
as provided in Section 10.2 of the Loan Agreement.

       17.    Section Titles. The Section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part of the agreement
between the parties.

       18.     Counterparts. This Agreement may be executed in any number of counterparts,
which shall, collectively and separately, constitute one agreement.


                                    [ Signature Page Follows ]




                                                 9
     Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 60 of 65 PageID 60




        IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

  BORROWER :                                  LENDER :

HEALTH CHAIN SOLUTIONS LLC                   DEJ FAMILY LIMITED PARTNERSHIP


By:                                          By:
Name: David Swart                            Name:
Title: President & CEO                       Title:________________________________


  GOOD     A E    :                           CLA    A D :

GOODWATER HOLDINGS LLC                       CLAYVARD LTD.


By:                                          By:
Name:                                        Name:
Title:________________________________       Title:________________________________
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 61 of 65 PageID 61
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 62 of 65 PageID 62




             EXHIBIT C
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 63 of 65 PageID 63
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 64 of 65 PageID 64
Case 6:20-cv-01995 Document 1 Filed 10/27/20 Page 65 of 65 PageID 65
